Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to an Election received March 11, 2022. Following the Election claims 1-7 are currently pending in this action.
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on March 11, 2022 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities. In line 3, “stator winding that comprises conductor bars are arranged in slots of the stator lamination stack and are fixed in” should read “stator winding that comprises conductor bars arranged in slots of the stator lamination attack and fixed in”.
Claim 3 is objected to because of the following informalities. In line 2, “in a slot” should read “in one of the slots”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5 recites the limitation "the clamping projection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Eto et al. (JP 2018133983 A, hereinafter referred to as Eto. All citations made in reference to attached machine translation.) in view of Pitarevic et al. (DE 102015216840 A1, hereinafter referred to as Pitarevic. All citations made in reference to attached machine translation.).
	Regarding Claim 1, Eto teaches a stator of an electric machine, having a stator lamination stack (2) that comprises stator laminations (¶ [0007] lines 59 teaches “a stator laminated iron core”),

    PNG
    media_image1.png
    85
    730
    media_image1.png
    Greyscale

and at least one stator winding arranged in slots (7) of the stator lamination stack (¶ [0157] line 1760 teaches “slot 7, which is a space for arranging windings”)

    PNG
    media_image2.png
    153
    738
    media_image2.png
    Greyscale

and are fixed in the slots (7) of the stator lamination stack (2) with the aid of a fixing device, at least one clamping stator lamination has a clamping geometry (5d) that defines the fixing device (¶ [0231] lines 2600-2601 teach “tooth portion 5 may be provided with a ridge 5d extending in the stacking direction and protruding toward the slot 7”; Fig. 21a exhibits ridge 5d protruding into the slot, defined by teeth portions 5.).

    PNG
    media_image3.png
    56
    738
    media_image3.png
    Greyscale



Eto fails to teach windings that comprises conductor bars.
However, Pitarevic teaches windings that comprises conductor bars (¶ [0006] lines 51-52 teach “The stator has electrically conductive rods, which represent electrical windings of the stator and at least one of which is arranged in one of the slots.”).

    PNG
    media_image4.png
    215
    1040
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator taught by Eto to use the insulation wrapped conductive rods as taught by Pitarevic.


    PNG
    media_image5.png
    188
    1015
    media_image5.png
    Greyscale


	Regarding Claim 2, Eto in view of Pitarevic teaches the stator of claim 1 (see claim 1 above), wherein the clamping geometry has a least one clamping projection (5d) (Fig. 21a exhibits at least one ridge 5d in the slot defined by tooth portions 5).

    PNG
    media_image6.png
    772
    575
    media_image6.png
    Greyscale


5d) that face one another in a slot (7) (Fig. 21a exhibits two ridges 5d facing each other in the slot, defined by tooth portions 5).

    PNG
    media_image7.png
    772
    575
    media_image7.png
    Greyscale

	Regarding Claim 5, Eto in view of Pitarevic teaches the stator of claim 1 (see claim 1 above), further comprising a protective layer formed at least partially between the clamping projection (5d) and the conductor bars of the stator winding (Pitarevic ¶ [0007] line 64 teaches “each rod has a sheath made of the plastic”. Incident application defines the protective layer as “formed by encapsulating the conductor bars with a plastic”, ¶ [0013]).

s 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Eto in view of Pitarevic as applied to claims 1-3 and 5 above, and further in view of Bansal et al. (US 4994700 A, hereinafter referred to as Bansal).
Regarding Claim 4, Eto in view of Pitarevic teaches the stator of claim 3 (see claim 3 above), wherein the clamping geometry further comprises at least one clamping projection.
Eto in view of Pitarevic fails to teach at least one clamping projection arranged in a slot base.
However, Bansal teaches wherein at least one clamping projection (36) arranged in a slot base (Col. 4 line 18- teach “spring wedge 36 is provided at the radially outermost portion of the slot 20 for biasing the conductors 30 radially inwardly”; Fig. 2 exhibits the location of wedge 36 at the slot base.).

    PNG
    media_image8.png
    340
    762
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    509
    658
    media_image9.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator ridges taught by Eto in view of Pitarevic to include one in the location of the slot base as taught by Bansal.


    PNG
    media_image10.png
    602
    760
    media_image10.png
    Greyscale


	Regarding Claim 6, Eto in view of Pitarevic teaches the stator of claim 1 (see claim 1 above).
	Eto in view of Pitarevic fails to teach direct winding cooling.
	However, Bansal teaches the stator further comprising direct winding cooling (Col. 4 lines 36-37 teach “spaces 32 can be used as oil flow channels to provide direct cooling to the conductors”; Fig. 2 exhibits spaces 32 on either side of the feature used for fixing the conductor that protrudes from the slot base.).

    PNG
    media_image11.png
    119
    545
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    509
    658
    media_image12.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator as taught by Eto in view of Pitarevic to include a ridge located at the slot base to define cooling channels as taught by Bansal.
	Doing so would improve cooling through use oil as an improved heat conductor (Col. 4 lines 34-36).

    PNG
    media_image13.png
    115
    545
    media_image13.png
    Greyscale



	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eto in view of Pitarevic as applied to claim 1 above, and further in view of Bilteryst et al. (EP 3361604 A1, hereinafter referred to as Bilteryst. All citations made in reference to attached machine translation.).

	Eto in view of Pitarevic fails to teach wherein the stator lamination stack comprises at least two clamping stator laminations, between which stator laminations without a clamping projection are arranged.
	However, Bilteryst teaches wherein the stator lamination stack comprises at least two clamping stator laminations, between which stator laminations without a clamping projection (10) are arranged (Line 492 teaches “notches 5 will be, at least partially, crossed by a protrusion 10”; Fig. 10 exhibits an axial length view of notch 5 with protrusions 10a, 10b, 10c. Fig. 10 teaches use of clamping features alternately with no clamping features in the axial direction.).

    PNG
    media_image14.png
    90
    790
    media_image14.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator as taught by Eto in view of Pitarevic by forming protrusions in select axial locations as taught by Bilteryst.
	Doing so, instead of protrusions extending the entire length axially, would result in securing the contents of the slot while reducing the materials used in the motor (Lines 510-512).

    PNG
    media_image15.png
    124
    821
    media_image15.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834